UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 95-5098

JACOB EWESI ROCKSON,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 95-5116
JOSEPH ANKOMA DADZIE, a/k/a Kofi
Dadzie,
Defendant-Appellant.

Appeals from the United States District Court
for the District Court of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CR-94-28-L)

Argued: October 30, 1996

Decided: December 24, 1996

Before WILLIAMS and MICHAEL, Circuit Judges, and
DOUMAR, Senior United States District Judge for the Eastern
District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Alan Royce Lee Bussard, Towson, Maryland, for Appel-
lant Rockson; Robert W. Mance, III, MUNDY, HOLT & MANCE,
Washington, D.C., for Appellant Dadzie. Thomas Michael DiBiagio,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.
ON BRIEF: Lynne A. Battaglia, United States Attorney, Baltimore,
Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Joseph Dadzie and Jacob Rockson were convicted by a jury of con-
spiracy to launder monetary instruments, see 18 U.S.C.A. § 1956(h)
(West Supp. 1996),1 and conspiracy to fail to file currency transaction
reports, see 31 U.S.C.A. §§ 5322 and 5324 (West Supp. 1996). In
addition, Dadzie was convicted of money laundering. See 18
U.S.C.A. § 1956(a)(3) (West Supp. 1996). Dadzie was sentenced to
121 months imprisonment and Rockson was sentenced to 87 months
imprisonment.

Dadzie and Rockson now appeal their convictions. They argue that
the district court improperly directed a verdict for the Government by
conclusively instructing the jury that their business, First African
Forex Bureau, was a financial institution. They also challenge the
_________________________________________________________________

1 Dadzie and Rockson were charged with violating 18 U.S.C.A.
§ 1956(g). However, because Congress accidently enacted two subsec-
tions (g), the subsection covering conspiracy has been redesignated as
subsection (h). See Act of Sept. 13, 1994, Pub. L. No. 103-322,
§ 330019(a)(2), 108 Stat. 2149; Act of Sept. 23, 1994, Pub. L. No. 103-
325, § 413(c)(1)(G), 108 Stat. 2255.

                    2
introduction into evidence of a taped telephone conversation. Finally,
they argue that the evidence was insufficient to sustain their convic-
tions for conspiracy to launder monetary instruments.

Dadzie and Rockson also challenge their sentences. Both argue that
the district court erroneously increased their offense levels three
points for knowingly laundering drug money. See United States Sen-
tencing Commission, Guidelines Manual, § 2S1.1(b)(1) (Nov. 1995).
In addition, Dadzie contends that the district court erred in finding
that he laundered more than $6,000,000, thereby increasing his
offense level an additional eight points. See U.S.S.G. § 2S1.1(b)(2)(I).
Similarly, Rockson contends that the district court erred in finding
that he laundered more than $2,000,000, thereby increasing his
offense level an additional six points. See U.S.S.G. § 2S1.1(b)(2)(G).
Finding no error, we affirm Dadzie's and Rockson's convictions and
sentences.

I.

First African Forex Bureau (FAFB), a money transmittal business,
was headquartered in Hyattsville, Maryland, with branch offices in
Accra, Ghana; Chicago, Illinois; and Irvington, New Jersey. Dadzie
directed the FAFB operation from the Hyattsville office. Rockson,
along with Kyaku Boakye, managed the FAFB branch office in New
Jersey.

An investigation into money laundering at FAFB was initiated after
law enforcement officers stopped Ossman Ali for speeding. A search
of Ali's car led to the seizure of $66,625 in cash. Ali claimed that the
$66,625, which he believed to be drug money, was only a portion of
the money he delivered on a regular basis to Rockson, FAFB's agent
in New Jersey. According to Ali, Rockson then transported the money
from New Jersey to Dadzie in Hyattsville. On the night that Ali was
pulled over, he had missed his scheduled meeting with Rockson and,
therefore, had to drive to Maryland to deliver the money to Dadzie
personally.

In addition to delivering money to Rockson, Ali called Dadzie on
a daily basis to report that day's receipts. Ali claims that, during one
conversation, he expressed to Dadzie his concern that the large

                     3
amounts of cash were drug proceeds. According to Ali, Dadzie was
not concerned about the money's origin.

Between January of 1990 and June of 1993, over $31,193,587,
including $11,345,495 in cash, was deposited into accounts associated
with FAFB. Although a large number of the cash deposits exceeded
$10,000, FAFB never filed a currency transaction report. In fact, the
Government produced evidence that $2,117,595 in cash was struc-
tured (i.e., broken down into amounts under $10,000 to avoid the
reporting requirements) in the New Jersey office, $3,238,430 in cash
was structured in the Chicago office, and $958,320 in cash was struc-
tured in the Hyattsville office. During this same period, the FAFB
offices in New Jersey and Chicago wired a total of $7,964,000 into
FAFB's account in Hyattsville. During a slightly longer period of
time -- between June of 1989 and January of 1994-- the Hyattsville
office wired nearly $20,000,000 to locations throughout Asia, Europe,
and the United States.

The Government also produced evidence that customers of FAFB
were engaged in drug trafficking, that the funds they deposited at
FAFB were the proceeds of their illegal activity, and that FAFB struc-
tured these deposits to avoid the reporting requirements. In addition,
evidence was introduced that FAFB customers did not follow regular
banking practices or procedures. For example, FAFB customers typi-
cally deposited large amounts of cash, frequently made their cash
deposits during the night, rarely requested that the money they depos-
ited be counted, and regularly delivered their cash deposits in paper
bags.2

Between January 1992 and May 1992 the Government conducted
an undercover operation involving Dadzie and the Hyattsville FAFB.
During this period of time, Dadzie laundered $40,000 for the under-
cover operation. In one of these transactions, which involved the
transfer of $25,000, the undercover informant told Dadzie four times
that the money was drug proceeds and was being sent to London to
buy heroin. Although Dadzie gave the informant a receipt for the
_________________________________________________________________
2 Boakye testified that one customer came into the New Jersey office
with $50,000 in cash stuffed inside a vacuum cleaner. (J.A. at 112-13.)

                    4
$25,000, Dadzie, in accordance with FAFB's practice, never filed a
currency transaction report.

The Government also conducted an undercover operation involving
Rockson and the New Jersey FAFB. On one occasion Rockson agreed
to wire transfer $12,500 to Hong Kong. Although Rockson gave the
informant a receipt for the full $12,500, Rockson told the informant
that he intended to structure the deposit into two separate transactions.
Even though Rockson was not specifically told that the $12,500 was
drug proceeds, Daniel Danso, a drug dealer who was present during
the transaction, told the informant that Rockson had knowingly taken
drug money from him and his friends on prior occasions.3 As a part
of the same undercover operation, Danso met an undercover Customs
Agent in Baltimore, Maryland. During the meeting, the Customs
Agent expressed his concern that Rockson might not accept his
money if he knew it was drug proceeds. In an effort to assuage his
concern, Danso assured the Customs Agent that Rockson didn't care
if the money was drug proceeds.

Boakye, Rockson's partner in running FAFB's New Jersey office,
testified that pursuant to Dadzie's instructions, he and Rockson struc-
tured the large cash transactions by recording them in amounts less
than $10,000 and associating each of these smaller amounts with dif-
ferent names. According to Boakye, Dadzie wanted the large cash
transactions broken down to avoid filing currency transaction reports
and to disguise the transactions. Boakye also testified that Dadzie and
Rockson knew that structuring a transaction to avoid filing a currency
transaction report was illegal. In addition, Boakye testified that he dis-
cussed with Dadzie and Rockson, as early as 1991, his belief that the
large cash deposits were drug proceeds.
_________________________________________________________________
3 At trial, the Government introduced evidence that on July 22, 1991,
Danso delivered $18,000 in drug proceeds to Dadzie. The funds were
recorded as being in amounts less than $10,000 and each of these smaller
amounts was associated with a different name. The Government also
introduced evidence that between August 5, 1991 and April 14, 1992,
Danso delivered $52,000 in drug proceeds to Rockson. The funds were,
again, recorded as being in amounts less than $10,000 and each of these
smaller amounts was associated with a different name.

                    5
In addition to evidence about FAFB's operations, the Government
presented expert testimony explaining the nature of money launder-
ing, the typical operation of money launderers, and the relationship
between money laundering and drug trafficking. Specifically, the
Government presented expert testimony that Dadzie and Rockson's
method of structuring large cash transactions to evade reporting
requirements was typical of individuals engaged in laundering drug
proceeds.

On April 6, 1994 a grand jury returned an indictment charging
Dadzie and Rockson with conspiracy to launder monetary instruments
(Count I), and with conspiracy to fail to file currency transaction
reports (Count III). In addition, Dadzie was charged with laundering
of monetary instruments (Count II), and with money laundering
(Count IV). A jury trial began on October 17, 1994. On November 2,
1994, the district court dismissed Count II. On November 23, 1994,
Dadzie was found guilty on Counts I, III, and IV, and Rockson was
found guilty on Counts I and III. Dadzie was sentenced to 121 months
imprisonment and Rockson was sentenced to 87 months imprison-
ment. On appeal, Dadzie and Rockson raise several legal and eviden-
tiary challenges to their convictions and sentences. We address each
in turn.

II.

Dadzie and Rockson first argue that the district court erred by con-
clusively instructing the jury that FAFB was a financial institution
within the meaning of 31 U.S.C.A. §§ 5322 and 5324. They contend
that, as a result, the instruction prevented the jury from considering
an element of the crime charged.4 Dadzie and Rockson argue that,
_________________________________________________________________
4 Even if the evidence is overwhelming or undisputed, the "Constitution
gives a criminal defendant the right to have a jury determine, beyond a
reasonable doubt, his guilt of every element of the crime with which he
is charged." United States v. Gaudin, 115 S. Ct. 2310, 2320 (1995). A
district court has abused its discretion when it conclusively instructs the
jury on an element of the offense. See United States v. Johnson, 71 F.3d
139, 142-43 (4th Cir. 1995). In addition, such error is never harmless.
See id. at 143-44 (noting that the harmless error doctrine does not apply
when the error consists in directing a verdict against a criminal defen-
dant).

                    6
because the jury must decide whether the Government proved each
element of the crime charged, the district court's instruction improp-
erly directed a verdict for the Government.

After the district court explained that Count III involved a conspir-
acy to cause a financial institution to fail to file currency transaction
reports, the district court instructed the jury, in part, as follows:

          To prove that the defendant under consideration violated
          this law, the government must prove beyond a reasonable
          doubt that, one, the defendant knew of the First African
          Forex Bureau's obligation to file a currency transaction
          report; two, the defendant on behalf of First African Forex
          Bureau engaged in a transaction in currency in excess of
          $10,000 cash; three, the defendant intended to avoid the
          reporting obligation; and, four, the defendant knew that it
          was unlawful . . . to cause the First African Forex Bureau
          to fail to file such a report.

(J.A. at 755.) We review the district court's choice of jury instructions
for abuse of discretion. See United States v. Smith, 62 F.3d 641, 646
(4th Cir. 1995). If no objection was made, however, as in this case,
an error will be noticed only if the instruction was, in fact, error, the
error was plain, and the error affected substantial rights of the defen-
dant. See United States v. Olano, 507 U.S. 725, 731-32 (1993) (citing
Fed. R. Crim. P. 52(b)). However, even when the three elements
required by Rule 52(b) are shown, we may decline to notice the error.
See id. at 735-37. For example, we should not notice a forfeited error
unless the error "`seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings' independent of the defendant's
innocence." Id. at 736-37 (quoting United States v. Atkinson, 297 U.S.
157, 160 (1936)).

Rule 52(b) first requires that an error occur in the proceeding
below. Dadzie and Rockson's contentions to the contrary, the district
court did not conclusively instruct the jury that FAFB was a financial
institution. Cf. United States v. Johnson, 71 F.3d 139, 141-42 (4th Cir.
1995) (finding that the district court erred when it conclusively
instructed the jury that the credit union in that case was a financial
institution within the meaning of the federal bank robbery statute). At

                     7
most, the district court erred by failing clearly to instruct the jury that
it was required to determine whether FAFB was a financial institu-
tion.

Second, it is necessary that the error be plain. An error is plain if
it is clear both at the time it occurred and at the time of appeal. See
United States v. David, 83 F.3d 638, 62 (4th Cir. 1996). Failing to
instruct the jury on an element of the offense was clear error at the
time of the trial and remains so on appeal. As a result, assuming that
the district court did err in charging the jury, 5 the error is plain. See
id. at 646-47.

Third, it is necessary that the error affected Dadzie's and Rock-
son's substantial rights. We recently recognized that "the failure to
instruct on an element of the crime . . . satisfies Olano's third prong."
Id. at 647. If the district court did not clearly instruct the jury that it
was required to find that FAFB was a financial institution, then the
court failed to submit all of the essential elements of §§ 5322 and
5324 to the jury. As a result, assuming that the district court did err
in charging the jury, the error affected Dadzie's and Rockson's sub-
stantial rights.

Although the three requirements of Rule 52(b) have been estab-
lished, we decline to notice the error. See Olano, 507 U.S. at 735-36;
see also United States v. Cedelle, 89 F.3d 181, 184-86 (4th Cir. 1996)
(declining to notice district court's error in failing to instruct the jury
on an element of the crime); David, 83 F.3d at 647-48 (declining to
adopt a per se rule that failing to instruct the jury on an essential ele-
ment of the crime must be noticed); United States v. Randazzo, 80
F.3d 623, 632 (1st Cir. 1996) (holding that the failure to instruct the
jury on an essential element of the offense was not reversible error
_________________________________________________________________
5 The district court instructed the jury that a business engaged in the
wire transfer of funds was a financial institution and that financial insti-
tutions are obligated to file currency transaction reports. In addition, the
district court instructed the jury that they were required to determine
whether the Government proved that Dadzie and Rockson knew FAFB
had an obligation to file a currency transaction report. A jury could
gather from these instructions that it was required to determine whether
FAFB was a financial institution.

                      8
because the evidence of guilt was overwhelming). Our"failure to cor-
rect the error will not result in a miscarriage of justice or seriously
affect the fairness, integrity, or public reputation of the judiciary
because, viewing the record as a whole, the proceedings resulted in
a fair and reliable determination of [Dadzie's and Rockson's] guilt."
Cedelle, 89 F.3d at 186.

The evidence presented at Dadzie and Rockson's trial makes it
inconceivable that a jury could determine that FAFB was not a finan-
cial institution.6 Cf. David , 83 F.3d at 648 (noticing plain error of the
district court in failing to instruct on an essential element of the crime
because a jury conceivably could have determined that the Govern-
ment had not proven that element). Accordingly, even if the district
court failed to instruct the jury that it was required to determine
whether FAFB was a financial institution, we decline to notice the
error.

III.

Dadzie and Rockson also challenge on two grounds the admissibil-
ity of a taped telephone conversation introduced to show that Dadzie
and Rockson laundered drug money. In the conversation, Emily Dad-
zie, Eric Sekyere, and George Asamoah discussed the importation and
delivery of heroin. First, Dadzie and Rockson contend that the con-
versation was hearsay and not admissible under any exception. Sec-
ond, they argue that the Government did not establish that the Emily
Dadzie involved in the phone conversation was the same Emily Dad-
zie who had deposited money with FAFB. We address their argu-
ments in turn, keeping in mind that a district court's evidentiary
rulings are reviewed under the narrow abuse of discretion standard.
See United States v. Graely, 840 F.2d 1156, 1162 (4th Cir. 1988).
_________________________________________________________________

6 Financial institution means, among other things, a "currency
exchange" or a "licensed sender of money." See 31 U.S.C.A. § 5312(a)
(2)(J), (R) (West 1983). According to FAFB's own letterhead it is both
a "currency exchange" and "licensed" to send money.

                     9
A.

Dadzie and Rockson argue that the taped telephone conversation
does not fit within any hearsay exception. According to the Federal
Rules of Evidence, a "statement is not hearsay if. . . [t]he statement
is offered against a party and is . . . a statement by a coconspirator
of a party during the course and in furtherance of the conspiracy."
Fed. R. Evid. 801(d)(2)(E); see also United States v. Capers, 61 F.3d
1100, 1105 (4th Cir. 1995) (requiring a finding, by a preponderance
of the evidence, "(1) that there was a conspiracy involving the declar-
ant and the party against whom the statement is offered and (2) that
the declarant's statement was made during the course of and in fur-
therance of the conspiracy") (citing Bourjaily v. United States, 483
U.S. 171, 175-76 (1987)), cert. denied, 116 S. Ct. 1830 (1996). Dad-
zie and Rockson contend that there was neither a showing that Emily
Dadzie, Eric Sekyere, or George Asamoah were members of the
charged conspiracy, nor a showing that the conversation was part of
and in furtherance of the charged conspiracy.

To sustain the conviction for conspiracy to launder monetary
instruments, the Government must prove that Dadzie and Rockson
structured or attempted to structure a financial transaction involving
the proceeds of an unlawful activity. See United States v. Heater, 63
F.3d 311, 318-19 (4th Cir. 1995), cert. denied , 116 S. Ct. 796 (1996).
Consequently, a money laundering conspiracy must involve the indi-
viduals who generate, through unlawful activity, the money to be
laundered. As the taped telephone conversation suggests, George Asa-
moah was involved in the importation and delivery of heroin. At trial,
the Government established that, between August of 1991 and
November of 1993, Asamoah deposited $496,450 at the FAFB offices
in Hyattsville and Irvington. In addition, the Government introduced
evidence that FAFB structured Asamoah's cash deposits to evade the
reporting requirements.

As a result, the district court correctly recognized that Asamoah
was a member of the money laundering conspiracy. That Asamoah
did not know all of his coconspirators, or all of the particulars of the
conspiracy, is of no import. See United States v. Burgos, 94 F.3d 849,
858 (4th Cir. 1996) (en banc); United States v. Brooks, 957 F.2d
1138, 1147 (4th Cir.), cert. denied, 505 U.S. 1228 (1992). What is

                    10
important is that Asamoah generated money from the sale of drugs
and that Dadzie and Rockson laundered this money for him.

We also find that Asamoah's statement was made during the course
of and in furtherance of the conspiracy. If the generator of the drug
proceeds is also a member of the money laundering conspiracy, then
acts undertaken to generate the drug proceeds are necessarily acts in
furtherance of the money laundering conspiracy. See, e.g., United
States v. Saccoccia, 58 F.3d 754, 779 (1st Cir. 1995) (noting that
"money laundering and narcotics trafficking are symbiotic activities,
each of which may require the other in order to continue"), cert.
denied, 116 S. Ct. 1322 (1996). Therefore, because the taped tele-
phone conversation falls within the hearsay exception of Rule
801(d)(2)(E), the district court did not abuse its discretion in admit-
ting it into evidence.

B.

Dadzie and Rockson also argue that the taped telephone conversa-
tion was inadmissible because the Government did not establish that
the Emily Dadzie involved in the telephone conversation was the
same Emily Dadzie who deposited money at FAFB.7 This argument
is without merit. To make the taped telephone conversation admissi-
ble, the Government need establish only that one participant in the
telephone conversation deposited money at FAFB.

Having established that Asamoah deposited money at the FAFB
offices in Hyattsville and Irvington, it was not necessary for the Gov-
ernment to establish that the Emily Dadzie involved in the telephone
conversation was the same Emily Dadzie who deposited money at
FAFB.8 Accordingly, the district court did not abuse its discretion in
admitting the taped telephone conversation into evidence.
_________________________________________________________________
7 On June 8, 1994, the Emily Dadzie involved in the telephone conver-
sation was convicted of importation of heroin and possession of heroin
with the intent to distribute.
8 There is no reason to believe-- and Dadzie and Rockson do not pro-
vide one -- that the Emily Dadzie involved in the telephone conversation
is not the same Emily Dadzie who deposited money at FAFB. Because
we do not need to affirm on alternative grounds, it is simply unnecessary
to reach this issue.

                     11
IV.

Next, Dadzie and Rockson assert that the evidence was insufficient
to sustain their convictions for conspiracy to launder monetary instru-
ments. When assessing the sufficiency of the evidence supporting a
criminal conviction on direct review, "the verdict of the jury must be
sustained if there is substantial evidence, taking the view most favor-
able to the Government, to support it." See Glasser v. United States,
315 U.S. 60, 80 (1942).

Conspiracy to launder monetary instruments has four elements.
First, the Government must prove that the defendants conducted or
attempted to conduct a financial transaction. Second, the transaction
must have involved the proceeds of an unlawful activity. Third, the
defendants must have had subjective knowledge that the money repre-
sented the proceeds of an unlawful activity. Fourth, the defendants
must have known that the intent or design of the transaction was
either to conceal and disguise the true nature and source of the funds
or to avoid the reporting requirements. See United States v. Heater,
63 F.3d 311, 318 (4th Cir. 1995), cert. denied , 116 S. Ct. 796 (1996);
United States v. Heaps, 39 F.3d 479, 483 (4th Cir. 1994).

We conclude that there was sufficient evidence for a jury to find
that Dadzie and Rockson were conducting financial transactions, as
required by the first element of the offense. There was also sufficient
evidence to prove the second element of the offense. In fact, Dadzie
and Rockson concede that "the government presented overwhelming
evidence that customers of First African Forex Bureau were . . .
engaged in drug trafficking." (Appellant's Br. at 10.) There was also
sufficient evidence to prove that Dadzie and Rockson structured the
transactions to avoid the reporting requirements, as required by the
fourth element of the offense. The only remaining issue is whether the
evidence was sufficient to show that Dadzie and Rockson knew that
the transactions involved drug proceeds.

Although there was little direct evidence, as is often the case, we
find that the circumstantial evidence, viewed in the light most favor-
able to the Government, was sufficient to support the jury's finding
that Dadzie and Rockson knew that the large cash transactions they
structured involved drug proceeds. See Heaps, 39 F.3d at 484 (noting

                    12
that circumstantial evidence can be used to establish knowledge). For
example, Boakye told Dadzie and Rockson, as early as 1991, that he
believed the large cash deposits to be drug proceeds. Likewise, Ali
told Dadzie that he thought the large cash deposits were drug pro-
ceeds. An undercover informant told Dadzie four times that the
$25,000 Dadzie structured was drug money, and that it was being sent
to London to buy heroin. Danso, a drug dealer, told an undercover
agent that Rockson knowingly accepted drug money from him and his
friends on numerous occasions.

The Government also produced evidence that customers of FAFB
were engaged in drug trafficking, that the funds they deposited at
FAFB were the proceeds of their illegal activity, and that these depos-
its, if over $10,000, were structured by FAFB to avoid the reporting
requirements. In addition, the Government presented expert testimony
explaining the nature of money laundering, the typical operation of
money launderers, and the relationship between money laundering
and drug trafficking. Specifically, the Government presented expert
testimony that Dadzie and Rockson's method of operation was typical
of individuals engaged in laundering drug proceeds.

In any event, evidence of Rockson and Dadzie's deliberate igno-
rance of the truth was sufficient to create an inference of knowledge.9
See United States v. Whittington, 26 F.3d 456, 462 (4th Cir. 1994)
(noting that a jury may infer knowledge from the defendants' deliber-
ate avoidance of the truth). For example, FAFB customers typically
deposited large amounts of cash, they frequently made their cash
deposits during the night, they rarely requested that the money they
deposited be counted, and they regularly delivered their cash deposits
in paper bags. We find that the evidence is sufficient to create an
inference of knowledge and illustrates that Dadzie and Rockson must
_________________________________________________________________
9 The district court gave the jury a willful blindness instruction, which
"`is appropriate when the defendant asserts a lack of guilty knowledge
but the evidence supports an inference of deliberate ignorance.'" See
United States v. Abbas, 74 F.3d 506, 513 (4th Cir.) (noting that a willful
blindness instruction is proper where evidence presented "supports both
actual knowledge on the part of the defendant and deliberate ignorance")
(quoting United States v. Gruenberg, 989 F.2d 971, 974 (8th Cir.), cert.
denied, 114 S. Ct. 204 (1993)), cert. denied , 116 S. Ct. 1868 (1996).

                    13
have deliberately avoided the truth. Accordingly, we find Dadzie and
Rockson's argument to be without merit.

V.

Dadzie and Rockson also appeal their sentences. Specifically, they
argue that the district court incorrectly applied U.S.S.G. § 2S1.1(b),
which requires that the base offense level for money laundering be
increased for specific offense characteristics. In order to give due def-
erence to a district court's application of the Sentencing Guidelines,
we review factual determinations for clear error and legal questions
de novo. United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996).

A.

Finding that Dadzie and Rockson knew the funds they laundered
were the proceeds of drug trafficking, the district court increased their
base offense levels by an additional three points. See U.S.S.G.
§ 2S1.1(b)(1). Dadzie and Rockson argue that the three point increase
is inappropriate because they did not possess the requisite knowledge
that the laundered funds were drug proceeds. In light of Dadzie and
Rockson's convictions for conspiracy to launder monetary instru-
ments, see 18 U.S.C.A. § 1956(h), we find their argument to be with-
out merit.

In order to prove conspiracy to launder monetary instruments, the
Government had to prove, beyond a reasonable doubt, that Dadzie
and Rockson knew that the money represented the proceeds of an
unlawful activity. See United States v. Heater , 63 F.3d 311, 318 (4th
Cir. 1995), cert. denied, 116 S. Ct. 796 (1996). At trial, the Govern-
ment's entire case focused on establishing that the funds being laun-
dered were drug proceeds. As a result of Dadzie's and Rockson's
convictions for conspiracy to launder monetary instruments, the dis-
trict court was not clearly erroneous in finding that they knew the
laundered funds were drug proceeds. Accordingly, the district court
did not err in increasing Dadzie and Rockson's offense levels under
U.S.S.G. § 2S1.1(b)(1).

B.

The Sentencing Guidelines provide a base offense level of 20 for
money laundering. See U.S.S.G. § 2S1.1(a)(2). However, if the value

                     14
of the laundered funds exceeds $100,000, the Sentencing Guidelines
incrementally increase the base offense level according to the amount
of money laundered. See U.S.S.G. § 2S1.1(b)(2)(A)-(N). Dadzie and
Rockson argue that the district court erroneously calculated the value
of the funds they laundered, which, in turn, resulted in an unwarranted
increase in their offense levels. The district court's calculation of the
amount laundered is a factual determination. At sentencing, a district
court need support its findings of fact only by a preponderance of the
evidence. See United States v. Morgan, 942 F.2d 243, 246 (4th Cir.
1991). In addition, we will vacate Dadzie and Rockson's sentences
and remand for resentencing only if the determination was clearly
erroneous. See United States v. Castner, 50 F.3d 1267, 1274 (4th Cir.
1995) (citing United States v. West, 2 F.3d 66, 71 (4th Cir. 1993)).

1.

Finding that Dadzie was responsible for laundering more than
$6,000,000, the district court increased his base offense level by eight
points. See U.S.S.G. § 2S1.1(b)(2)(I). Dadzie contends that the Gov-
ernment failed to show that $6,000,000 in structured funds were the
proceeds of an unlawful activity. Although he was convicted of
money laundering, Dadzie notes that the jury was not required to, and
did not, specify what percentage of the structured transactions
involved drug proceeds.

At sentencing, the Government used FAFB's own business records
to establish the amount of money Dadzie laundered. These records
revealed that over $6,000,000 in cash was structured by FAFB to
avoid filing of currency transaction reports. Of that amount, the Gov-
ernment associated $3,118,456 with individuals who were either con-
victed of, arrested for, or fugitives from federal or state drug charges.
An additional $1,634,045 was deposited by individuals that Boakye
identified as drug dealers. Because FAFB used fictitious names in
recording the structured transactions, the Government was unable to
associate the remaining money to known drug dealers. However, the
Government introduced evidence that the remaining money was struc-
tured by FAFB in the identical fashion that the money deposited by
known drug dealers was structured. Consequently, we hold that, based
on the Government's evidence at sentencing, the district court was not

                    15
clearly erroneous in finding, by a preponderance of the evidence, that
more than $6,000,000 in drug proceeds were laundered by FAFB.

Dadzie also argues that even if the $6,000,000 structured at FAFB
was the proceeds of an unlawful activity, the Government failed to
prove that he knew the money was drug proceeds. However, evidence
of deliberate ignorance of the truth is sufficient to create an inference
of knowledge. See Whittington, 26 F.3d at 462 (noting that a jury may
infer knowledge from the defendants' deliberate avoidance of the
truth); see also Part IV (finding that evidence of Dadzie's deliberate
ignorance of the truth was sufficient to create an inference of knowl-
edge). As a result, we find that the district court was not clearly erro-
neous in finding, by a preponderance of the evidence, that Dadzie
knew that over $6,000,000 that he laundered was drug proceeds.
Accordingly, the district court did not err in increasing Dadzie's
offense level by an additional eight points.

2.

Finding that Rockson was responsible for laundering more than
$2,000,000, the district court increased his base offense level by six
points. See U.S.S.G. § 2S1.1(b)(2)(G). Unlike Dadzie, Rockson does
not argue that the Government failed to show that the $2,000,000 in
structured funds were the proceeds of an unlawful activity or that he
knew the money was drug proceeds. Rather, Rockson argues that
because a portion of the $2,000,000 was laundered by Boakye, his
sentence should not be increased for the amount Boakye laundered.

The Government concedes that some of the pertinent transactions
were carried out by Boakye. Nevertheless, we reject Rockson's argu-
ment. Rockson and Boakye co-managed FAFB's New Jersey office.
Boakye's transactions were reasonably foreseeable and were within
the scope of and in furtherance of the money laundering conspiracy,
of which Rockson was a part. As a result, the district court properly
attributed to Rockson the transactions structured by Boakye. See
United States v. McManus, 23 F.3d 878, 885 (4th Cir. 1994) (attribut-
ing to a defendant the reasonably foreseeable acts of other coconspira-
tors). Accordingly, the district court did not err in increasing
Rockson's offense level by an additional six points.

                    16
VI.

For the foregoing reasons, Dadzie and Rockson's convictions and
sentences are affirmed.

AFFIRMED

                   17